Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashita US US2020225541A1
Regarding claim 8, Terashita teaches a liquid crystal display device having a plurality of pixels, comprising: a first substrate (fig. 1 30); a second substrate (50) configured to face the first substrate; a liquid crystal layer (40) provided between the first substrate and the second substrate and configured to contain liquid crystal molecules; a first alignment film (71) formed on the first substrate and configured to align the liquid crystal molecules; and a second alignment film (72) formed on the second substrate and configured to align the liquid crystal molecules, wherein the first alignment film and the second alignment film are optical alignment films [0053], each of the pixels in the plurality of pixels has a first alignment region, a second alignment region, a third alignment region, and a fourth alignment region as regions in which alignment orientations of the liquid crystal molecules are different from each other, and the first alignment region (fig. 2 10a), the second alignment region (10b), the third alignment region (10c), and the fourth alignment region (10d) are arranged and disposed in a longitudinal direction of the pixel, a difference between any two alignment orientations among the alignment orientation of the first alignment region, the alignment orientation of the second alignment region, the alignment orientation of the third alignment region, and the alignment orientation of the fourth alignment region is approximately equal to an integral multiple of 90 degrees, the plurality of pixels is arranged and disposed in a transverse direction of the pixels so that the alignment orientations of the alignment regions adjacent to each other in the transverse direction of the pixels are the same, and in some of the alignment regions of the first to fourth alignment regions, a pre-tilt angle defined by the first alignment film is less than 90 degrees, a pre-tilt angle defined by the second alignment film is substantially 90 degrees, and in the remaining alignment regions, the pre-tilt angle defined by the first alignment film is substantially 90 degrees, and the pre-tilt angle defined by the second alignment film is less than 90 degrees [130]-[138] (88 or 89 degree can be considered to be less than 90 degrees as well as substantially 90 degrees).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita US 2020/022541 in view of Yoon US 2016/0215216.
Regarding claim 1, Terashita teaches a liquid crystal display device having a plurality of pixels, comprising: a first substrate (fig. 1 30); a second substrate (50) configured to face the first substrate; a liquid crystal layer (40) provided between the first substrate and the second substrate and configured to contain liquid crystal molecules; a first alignment film (71) formed on the first substrate and configured to align the liquid crystal molecules; and a second alignment film (72) formed on the second substrate and configured to align the liquid crystal molecules, wherein at least one of the first alignment film and the second alignment film is an optical alignment film [0053], each of the pixels in the plurality of pixels has a first alignment region, a second alignment region, a third alignment region, and a fourth alignment region as regions in which alignment orientations of the liquid crystal molecules are different from each other and the first alignment region (fig. 2 10a),, the second alignment region (10b), the third alignment region (10c), and the fourth alignment region (10d) are arranged and disposed in a longitudinal direction of the pixel, a difference between any two alignment orientations among the alignment orientation of the first alignment region, the alignment orientation of the second alignment region, the alignment orientation of the third alignment region, and the alignment orientation of the fourth alignment region is approximately equal to an integral multiple of 90 degrees, the plurality of pixels is arranged and disposed in a transverse direction of the pixels so that the alignment orientations of the alignment regions adjacent to each other in the transverse direction of the pixels are the same, in each of the first to fourth alignment regions, one of a pre-tilt angle defined by the first alignment film and a pre-tilt angle defined by the second alignment film is less than 90 degrees, and the other is substantially 90 degrees 130]-[138] (88 or 89 degree can be considered to be less than 90 degrees as well as substantially 90 degrees.  Terashita does not teach, the optical alignment film is formed using a polymer having an optical alignment group in a side chain, and a content of the optical alignment group in the side chain of the polymer is less than 1.1 mmol/g.  Yoon teaches an optical alignment film is formed using a polymer having an optical alignment group in a side chain, and a content of the optical alignment group in the side chain of the polymer is less than 1.1 mmol/g [0068] that show favourable adhesion to a plastic substrate, such as TAC, COP, or colour filters etc. [0014] do not require the use of separate adhesion layer, and shows a favourable high temperature stability, especially in view of in-cell applications [0012-0018].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Terashita in view of yoon to improve temperature stability, and adhesion.
Regarding claim 13, Terashita teaches one of the first substrate and the second substrate has a pixel electrode having an opening portion (31) formed therein, and a longitudinal direction of the opening portion and a direction in which the alignment orientation (41) of the alignment region in which the opening portion is located is projected onto the substrate having the pixel electrode are approximately parallel to each other (see fig. 7).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita in view of Yoon and further in view of Inaba US 2005/0014924.
Regarding 2, Terashita and Yoon teach all the limitations of claim 2 except the polymer is a polymer having a structural unit derived from a maleimide compound.  Yoon teaches a meth(acrylate) compound [0068].  Inaba teaches a meth(acrylate) compound with a structural unit derived from maleimide (see [0023]) for providing a crosslinking agent being cheap and safe, requiring no complicated operation, be mechanically strong (see [0010])).  Therefore, it would have been obvious to one of ordinary skill in the art modify Terashita and Yoon in view of Inaba for providing a crosslinking agent being cheap and safe, requiring no complicated operation, be mechanically strong.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita in view of Inaba US 2005/0014924
Regarding claim 3, Terashita teaches a liquid crystal display device having a plurality of pixels, comprising: a first substrate (fig. 1 30); a second substrate (50) configured to face the first substrate; a liquid crystal layer (40) provided between the first substrate and the second substrate and configured to contain liquid crystal molecules; a first alignment film (71) formed on the first substrate and configured to align the liquid crystal molecules; and a second alignment film (72) formed on the second substrate and configured to align the liquid crystal molecules, wherein at least one of the first alignment film and the second alignment film is an optical alignment film [0053], each of the pixels in the plurality of pixels has a first alignment region, a second alignment region, a third alignment region, and a fourth alignment region as regions in which alignment orientations of the liquid crystal molecules are different from each other and the first alignment region (fig. 2 10a),, the second alignment region (10b), the third alignment region (10c), and the fourth alignment region (10d) are arranged and disposed in a longitudinal direction of the pixel, a difference between any two alignment orientations among the alignment orientation of the first alignment region, the alignment orientation of the second alignment region, the alignment orientation of the third alignment region, and the alignment orientation of the fourth alignment region is approximately equal to an integral multiple of 90 degrees, the plurality of pixels is arranged and disposed in a transverse direction of the pixels so that the alignment orientations of the alignment regions adjacent to each other in the transverse direction of the pixels are the same, in each of the first to fourth alignment regions, one of a pre-tilt angle defined by the first alignment film and a pre-tilt angle defined by the second alignment film is less than 90 degrees, and the other is substantially 90 degrees 130]-[138] (88 or 89 degree can be considered to be less than 90 degrees as well as substantially 90 degrees.  Terashita does not teach at least one of the first alignment film and the second alignment film is formed by using a polymer having a structural unit derived from a maleimide compound.  Inaba teaches a meth(acrylate) compound with a structural unit derived from maleimide (see [0023]) for providing a crosslinking agent being cheap and safe, requiring no complicated operation, be mechanically strong (see [0010])).  Therefore, it would have been obvious to one of ordinary skill in the art modify Terashita and Yoon in view of Inaba for providing a crosslinking agent being cheap and safe, requiring no complicated operation, be mechanically strong.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita US 2020/022541 in view of Yoon US 2016/0215216 and further in view of Miyakawa et al US 2012/0212697.
	Regarding claim 4, Terashita teaches all of the limitations of claim 4 except one of the first alignment film and the second alignment film is an optical alignment film which is dividedly exposed, and the other is not dividedly exposed.  Terashita teaches one of the first alignment film and the second alignment film is an optical alignment film [0053] which is dividedly exposed (se fig. 10.).  Terashita does not teach the other (alignment film) is not dividedly exposed, and the first alignment film and the second alignment film satisfy at least one of the following conditions (a) and (b), (a) film compositions of the first alignment film and the second alignment film are different from each other, (b) film thicknesses of the first alignment film and the second alignment film are different from each other.  Miyakawa teaches a processing technique where a voltage is applied while being exposed to UV to cross link polymer compounds to form domains that does not use divided exposure (see fig. 9) as well as thickness difference of the first and second alignment layer (see abstract) for improving response speed (see [0037]) or reduce processing time.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Terashita in view of Miyakawa to improve response speed or reduce processing time.
	Regarding claim 5, Miyakawa teaches film compositions of the first alignment film and the second alignment film can be different from each other [0033].
	Regarding claim 6, Miyakwa teaches film thicknesses of the first alignment film and the second alignment film are different from each other [0040].
	Regarding claim 7, Miyakawa teaches the first alignment film and the second alignment film are optical alignment film [0053]s, and in some of the alignment regions of the first to fourth alignment regions, the pre-tilt angle defined by the first alignment film is less than 90 degrees, and the pre-tilt angle defined by the second alignment film is substantially 90 degrees, and in the remaining alignment regions, the pre-tilt angle defined by the first alignment film is substantially 90 degrees, and the pre-tilt angle defined by the second alignment film is less than 90 degrees [130]-[138] (88 or 89 degree can be considered to be less than 90 degrees as well as substantially 90 degrees).

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita US 2020/022541 in view of Miyakawa et al US 2012/0212697.
Regarding claim 9, Terashita teaches a liquid crystal display device having a plurality of pixels, comprising: a first substrate (fig. 1 30); a second substrate (50) configured to face the first substrate; a liquid crystal layer (40) provided between the first substrate and the second substrate and configured to contain liquid crystal molecules; a first alignment film (71) formed on the first substrate and configured to align the liquid crystal molecules; and a second alignment film (72) formed on the second substrate and configured to align the liquid crystal molecules, wherein at least one of the first alignment film and the second alignment film is an optical alignment film [0053], each of the pixels in the plurality of pixels has a first alignment region, a second alignment region, a third alignment region, and a fourth alignment region as regions in which alignment orientations of the liquid crystal molecules are different from each other and the first alignment region (fig. 2 10a),, the second alignment region (10b), the third alignment region (10c), and the fourth alignment region (10d) are arranged and disposed in a longitudinal direction of the pixel, a difference between any two alignment orientations among the alignment orientation of the first alignment region, the alignment orientation of the second alignment region, the alignment orientation of the third alignment region, and the alignment orientation of the fourth alignment region is approximately equal to an integral multiple of 90 degrees, the plurality of pixels is arranged and disposed in a transverse direction of the pixels so that the alignment orientations of the alignment regions adjacent to each other in the transverse direction of the pixels are the same, in each of the first to fourth alignment regions, one of a pre-tilt angle defined by the first alignment film and a pre-tilt angle defined by the second alignment film is less than 90 degrees, and the other is substantially 90 degrees 130]-[138] (88 or 89 degree can be considered to be less than 90 degrees as well as substantially 90 degrees), one of the first alignment film and the second alignment film is an optical alignment film [0053] which is dividedly exposed (se fig. 10.).  Terashita does not teach the other (alignment film) is not dividedly exposed, and the first alignment film and the second alignment film satisfy at least one of the following conditions (a) and (b), (a) film compositions of the first alignment film and the second alignment film are different from each other, (b) film thicknesses of the first alignment film and the second alignment film are different from each other.  Miyakawa teaches a processing technique where a voltage is applied while being exposed to UV to cross link polymer compounds to form domains that does not use divided exposure (see fig. 9) as well as thickness difference of the first and second alignment layer (see abstract) for improving response speed (see [0037]) or reduce processing time.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Terashita in view of Miyakawa to improve response speed or reduce processing time.
Regarding claim 14, Terashita teaches a method for manufacturing a liquid crystal display device having a plurality of pixels, the liquid crystal display device comprising: a first substrate (fig. 1 30); a second substrate(50) configured to face the first substrate; a liquid crystal layer (40)provided between the first substrate and the second substrate and configured to contain liquid crystal molecules; a first alignment film (71) formed on the first substrate and configured to align the liquid crystal molecules; and a second alignment film (72) formed on the second substrate and configured to align the liquid crystal molecules, wherein the first alignment film and the second alignment film are formed by applying a polymer composition on the substrates and heating the substrates [0130], and at least one of the first alignment film and the second alignment film is an optical alignment film [0053], each of the pixels in the plurality of pixels is formed to have a first alignment region (fig. 2 10a), a second alignment region (10b), a third alignment region (10c), and a fourth alignment region (10d) as regions in which alignment orientations of the liquid crystal molecules are different from each other, and the first alignment region, the second alignment region, the third alignment region, and the fourth alignment region are arranged and disposed in a longitudinal direction of the pixel, a difference between any two alignment orientations among the alignment orientation of the first alignment region, the alignment orientation of the second alignment region, the alignment orientation of the third alignment region, and the alignment orientation of the fourth alignment region is approximately equal to an integral multiple of 90 degrees, the plurality of pixels is arranged and disposed in a transverse direction of the pixels so that the alignment orientations of the alignment regions adjacent to each other in the transverse direction of the pixels are the same, in each of the first to fourth alignment regions, one of a pre-tilt angle defined by the first alignment film and a pre-tilt angle defined by the second alignment film is less than 90 degrees, and the other is substantially 90 degrees [130]-[138] (88 or 89 degree can be considered to be less than 90 degrees as well as substantially 90 degrees).  Terashita does not teach  and at least one of a heating temperature when the first alignment film and the second alignment film are formed, a heating time when the first alignment film and the second alignment film are formed, film compositions of the first alignment film and the second alignment film, and film thicknesses of the first alignment film and the second alignment film is made different between the first alignment film and the second alignment film.  Miyakawa teaches a processing technique where a voltage is applied while being exposed to UV to cross link polymer compounds to form domains that uses thickness difference of the first and second alignment layer (see abstract) for improving response speed (see [0037]) or reduce processing time. Therefore, it would have been obvious to one of ordinary skill in the art to modify Terashita in view of Miyakawa to improve response speed or reduce processing time.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita US 2020/022541 in view of Yagi US 2019/0250466.
Regarding claim 10, Terashita teaches a liquid crystal display device having a plurality of pixels, comprising: a first substrate (fig. 1 30); a second substrate (50) configured to face the first substrate; a liquid crystal layer (40) provided between the first substrate and the second substrate and configured to contain liquid crystal molecules; a first alignment film (71) formed on the first substrate and configured to align the liquid crystal molecules; and a second alignment film (72) formed on the second substrate and configured to align the liquid crystal molecules, wherein at least one of the first alignment film and the second alignment film is an optical alignment film [0053], each of the pixels in the plurality of pixels has a first alignment region (fig. 2 10a), a second alignment region (10b), a third alignment region (10c), and a fourth alignment region (10c) as regions in which alignment orientations of the liquid crystal molecules are different from each other, and the first alignment region, the second alignment region, the third alignment region, and the fourth alignment region are arranged and disposed in a longitudinal direction of the pixel, a difference between any two alignment orientations among the alignment orientation of the first alignment region, the alignment orientation of the second alignment region, the alignment orientation of the third alignment region, and the alignment orientation of the fourth alignment region is approximately equal to an integral multiple of 90 degrees, the plurality of pixels is arranged and disposed in a transverse direction of the pixels so that the alignment orientations of the alignment regions adjacent to each other in the transverse direction of the pixels are the same (see fig. 2), in each of the first to fourth alignment regions, one of a pre-tilt angle defined by the first alignment film and a pre-tilt angle defined by the second alignment film is less than 90 degrees, and the other is substantially 90 degrees [130]-[138] (88 or 89 degree can be considered to be less than 90 degrees as well as substantially 90 degrees), one of the first substrate and the second substrate has a pixel electrode having a plurality of slits extending in an oblique direction with respect to each side of the pixel, and when an electrode width of the pixel electrode is L (see fig. 7), a slit width of the pixel electrode is S [0076], and a thickness of the liquid crystal layer is d, L<1.1d and S<d.  Terashita does not list any specific value for d however shows S ~= L.  Yagi teaches a similar display with a cell gap of 4 μm (see table 1).  Terashita S and L ranging from 1 to 8 μm (see [0076]).  Therefore there is clear overlap regarding values of S and L taught by Terashita (example of 2.5  μm) with a cell gap taught by Yagi (4 μm).  MPEP 2144.05 states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")  Therefore it would have been obvious to one of ordinary skill in the art to modify Terashita in view of Yagi for finding a suitable cell gap as they are similar type displays.
Regarding claim 11, Terashita in view of Yagi teach L<d and (d/2)<S<d (see rejection of claim 10 above).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita US 2020/022541.
Regarding claim 12, Terashita teaches a liquid crystal display device having a plurality of pixels, comprising: a first substrate (fig. 1 30); a second substrate (50) configured to face the first substrate; a liquid crystal layer (40) provided between the first substrate and the second substrate and configured to contain liquid crystal molecules; a first alignment film (71) formed on the first substrate and configured to align the liquid crystal molecules; and a second alignment film (51) formed on the second substrate and configured to align the liquid crystal molecules, wherein at least one of the first alignment film and the second alignment film is an optical alignment film [0053], each of the pixels in the plurality of pixels has a first alignment region (fig. 2 10a), a second alignment region (10b), a third alignment region (10c), and a fourth alignment region (10d) as regions in which alignment orientations of the liquid crystal molecules are different from each other, and the first alignment region, the second alignment region, the third alignment region, and the fourth alignment region are arranged and disposed in a longitudinal direction of the pixel, a difference between any two alignment orientations among the alignment orientation of the first alignment region, the alignment orientation of the second alignment region, the alignment orientation of the third alignment region, and the alignment orientation of the fourth alignment region is approximately equal to an integral multiple of 90 degrees, the plurality of pixels is arranged and disposed in a transverse direction of the pixels so that the alignment orientations of the alignment regions adjacent to each other in the transverse direction of the pixels are the same, in each of the first to fourth alignment regions, one of a pre-tilt angle defined by the first alignment film and a pre-tilt angle defined by the second alignment film is less than 90 degrees, and the other is substantially 90 degrees, [0130]-[0138].  Terashita does not explicitly teach the liquid crystal layer contains a chiral agent.  However addition of a chiral agent is considered a matter of design choice as operation/phase of the liquid crystal.  Addition of a chiral agent is used to form a twisted nematic or super twisted nematic phase for instance which is known for high switching speeds.  Therefore, it would have been obvious to one of ordinary skill in the art to add a chiral agent to operate in TN mode with high switching speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871